Exhibit 10.40
CONFIDENTIAL TREATMENT REQUESTED
Signature Version
License Agreement
This License Agreement (“Agreement”) is made and entered into as of July 31,
2008 (“Effective Date”), by and among Transmeta Corporation, a Delaware
corporation having an office at 2540 Mission College Blvd., Santa Clara, CA
95054 (“Transmeta”), NVIDIA Corporation, a Delaware corporation having an office
at 2701 San Tomas Expressway, Santa Clara, CA 95050 (“NVIDIA”) and NVIDIA
International, Inc., a Cayman corporation and Barbados international business
company having an office at Chamberlain Place, Broad Street, Bridgetown,
Barbados (“NVIDIA Sub”). NVIDIA Sub is a wholly owned subsidiary of NVIDIA. Each
of Transmeta and NVIDIA are referred to herein as a “Party” and together as the
“Parties”.
RECITALS
          A. NVIDIA wishes to obtain from Transmeta, and Transmeta is willing to
grant to NVIDIA, licenses for NVIDIA to use and exploit certain Transmeta-owned
intellectual property in connection with NVIDIA’s products and in accordance
with the terms and conditions of this Agreement.
          B. NVIDIA and Transmeta have previously entered into that certain
Design Evaluation Agreement, dated [* * *], pursuant to which NVIDIA has had the
opportunity to evaluate certain Transmeta-owned materials and become familiar
with Transmeta’s technologies related to the intellectual property to be
licensed hereunder.
     NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:
1. DEFINITIONS
     1.1 “Acquiring Person” means a “person” (as such term is used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended) that
acquires (a) securities representing a majority of the voting power of all of a
Party’s outstanding voting securities or (b) all or substantially all of a
Party’s assets, without regard to the sale of cash or receivables.
     1.2 “Adaptive Power Control” means [* * *].
     1.3 “Architecture Technology” means Transmeta’s technologies and source
materials described in Exhibit A attached hereto, as they exist as of the
Effective Date of this Agreement.
     1.4 “Change of Control” means, with respect to a Party, the occurrence of
any of the following events: (a) any consolidation or merger of such Party with
or into any other entity in which the holders of such Party’s outstanding shares
immediately before such consolidation or merger do not, immediately after such
consolidation or merger, retain stock representing a majority of the voting
power of the surviving entity or stock representing a majority of the voting
power of an entity that wholly owns, directly or indirectly, the surviving
entity (any such entity, a “Merger Partner”); (b) the sale, transfer, or
assignment of securities of such Party representing
 
* * * Confidential treatment will be requested for portions of this exhibit.
Omissions are designated as [* * *]. A complete version of this exhibit will be
filed separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



Signature Version
a majority of the voting power of all of such Party’s outstanding voting
securities to an Acquiring Person; or (c) the sale of all or substantially all
of such Party’s assets, without regard to the sale of cash or receivables, to an
Acquiring Person.
     1.5 “Exploit” means to make, use, sell, offer for sale, import, distribute,
lease, license, and otherwise dispose of or transfer. Other forms of this term
(such as “Exploitation”) shall be interpreted in accordance with the foregoing
definition.
     1.6 “Foundry Product” means a product that (a) is designed, in whole or in
substantial part, by a third party (or on behalf of a third party by anyone
other than NVIDIA or an NVIDIA Subsidiary), (b) does not prominently bear an
NVIDIA brand, and (c) is manufactured or reproduced by or on behalf of NVIDIA or
a sublicensed Subsidiary of NVIDIA under circumstances where all or
substantially all of such products are sold, licensed, distributed, or otherwise
transferred by NVIDIA or the sublicensed NVIDIA Subsidiary to that third party
(or to customers of, and as directed by, that third party).
     1.7 “Have Made” means to contract with a third party or parties to perform
manufacturing functions or services (including wafer fabrication, testing,
and/or packaging services) for NVIDIA or an NVIDIA Subsidiary.
     1.8 “Intellectual Property Rights” means Patent rights, mask work rights,
copyrights and trade secret rights. Intellectual Property Rights shall not
include, and specifically excludes: (i) rights in and to trademarks, trade
names, logos, service marks, and other designations of source; and (ii) any
rights in design patents and design patent applications.
     1.9 “Licensed Patents” means: (a) the patents and patent applications
listed on Exhibit C attached hereto and corresponding foreign counterpart
patents and patent applications, if any; (b) any application for Patent owned or
controlled by Transmeta or any of its Subsidiaries in the future which has not
been filed as of the Effective Date but with respect to which Transmeta or any
of its Subsidiaries has, as of the Effective Date, directed patent counsel to
prepare a patent application (including a provisional patent application); and
(c) any Patent that claims a priority date from any Patent covered by clause
(a) or (b) above. Licensed Patent does not include, and specifically excludes,
any patent and patent application with respect to which Transmeta or a Transmeta
Subsidiary would be required to pay a fee or other monetary consideration to a
third party in connection with or respect to the grant of a license or the
exercise of rights under such patent or patent application as contemplated
herein.
     1.10 “LongRun2 Technology” means Transmeta’s LongRun2 power management and
related technologies described in Exhibit B attached hereto, as they exist as of
the Effective Date of this Agreement.
     1.11 “NVIDIA Field of Use” means and includes the fields of [* * *].

2



--------------------------------------------------------------------------------



 



Signature Version
     1.12 “NVIDIA Product” means:
          (a) excluding Foundry Products, any product that is designed (in whole
or in substantial part) by or on behalf of NVIDIA or an NVIDIA Subsidiary and is
manufactured and/or sold by or on behalf of NVIDIA or an NVIDIA Subsidiary and
that consists entirely or primarily of [* * *]; and
          (b) excluding Foundry Products, in the case where [* * *] (“Driver
Software”) was jointly developed by NVIDIA (or an NVIDIA Subsidiary) and a third
party (a “Jointly Developed Product”) and NVIDIA’s contribution to the Jointly
Developed Product (which may or may not include some or all of the Transmeta
Technology) comprises [* * *] Driver Software that provides, in addition to the
functionality provided by the Transmeta Technology, substantial functionality
beyond that provided by the third party, then (i) when the Jointly Developed
Product is sold, or the Driver Software is licensed, by NVIDIA or an NVIDIA
Subsidiary, the entire Jointly Developed Product will be considered an NVIDIA
Product, and (ii) when the Jointly Developed Product is sold, or the Driver
Software is licensed, by the third party (or any of its subsidiaries) that
jointly developed the product, only that portion of the Jointly Developed
Product that was developed by NVIDIA or an NVIDIA Subsidiary (the “NVIDIA
Subsystem”) will be considered an NVIDIA Product (provided, however, that none
of such Jointly Developed Product will be considered an NVIDIA Product if the
NVIDIA Subsystem has no substantial functionality other than Adaptive Power
Control).
     1.13 “Patent(s)” means all classes and types of patents (including
originals, divisions, continuations, continuations-in-part, extensions or
reissues), and applications for these classes or types of patents, throughout
the world, with the exception of design patents and design patent applications.
     1.14 “Subsidiary” means any corporation, partnership, limited liability
company, or other entity recognized in any jurisdiction in the world, now or
hereafter, in which a Party owns or controls (either directly or indirectly),
now or hereafter, greater than fifty percent (50%) of the voting power of the
outstanding shares or stock or securities entitled to vote for the election of
directors or similar managing authority, or (if such entity does not have voting
shares or stock or other voting securities) greater than fifty percent (50%) of
the voting power of the ownership interest that represents the right to make
decisions for such entity. An entity shall be deemed to be a Subsidiary under
this Agreement only so long as the Party to which such Subsidiary relates:
(a) continues to own or control shares, stock, securities or other ownership
interest in that entity at the level required above; and (b) has not
contractually or otherwise surrendered or in any other material way constrained
its authority to elect the managing authority or make decisions for the entity.
     1.15 “Transmeta Technology” means, collectively, the Architecture
Technology and the LongRun2 Technology.
     1.16 “Transmeta Technology Deliverables” means the electronic documentation
and other computer files that describe, document, or embody each element of the
Transmeta Technology identified in Exhibit A or Exhibit B.

3



--------------------------------------------------------------------------------



 



Signature Version
2. LICENSE
     2.1 License Grant. Subject to the terms and conditions of this Agreement,
Transmeta, on behalf of itself and its Subsidiaries, grants to NVIDIA a
worldwide, nonexclusive, perpetual, irrevocable and non-terminable (except as
expressly provided in Section 8.2), nontransferable and non-assignable (except
as set forth in Section 14.1), non-sublicensable (except as set forth in
Section 2.2) and fully-paid-up license under all of the Licensed Patents and all
Intellectual Property Rights in the Transmeta Technology and Transmeta
Technology Deliverables owned or controlled by Transmeta or any of its
Subsidiaries, to:
          (a) Exploit and Have Made NVIDIA Products; and
          (b) use, reproduce, modify, and create derivative works of the
Transmeta Technology Deliverables in connection with the design, development,
manufacturing, testing, distribution, and/or sale of NVIDIA Products.
If any action on the part of any Transmeta Subsidiary is necessary to make the
license grant above fully effective, Transmeta shall ensure that such Subsidiary
takes such action.
     2.2 Sublicensing. NVIDIA has the right to sublicense any (or all) of the
license rights granted in Section 2.1 to any one or more NVIDIA Subsidiaries.
NVIDIA, however, will be responsible for the acts and omissions of each and
every such NVIDIA Subsidiary with respect to the terms and conditions of this
Agreement as if they were acts and omissions of NVIDIA itself. NVIDIA also has
the right: (a) to sublicense to suppliers (including foundries and other
contract manufacturers) any or all of the license rights granted in Section 2.1,
solely as necessary for NVIDIA or any of its Subsidiaries to exercise the Have
Made rights granted above; and (b) to sublicense to NVIDIA’s and its
Subsidiaries’ direct and indirect customers and NVIDIA’s and its Subsidiaries’
distributors the rights to use and, in the case of distributors, distribute,
sell, offer for sale, lease, and license the NVIDIA Products furnished by NVIDIA
or its Subsidiary. NVIDIA may distribute and disclose the Transmeta Technology
Deliverables to any Subsidiary or other authorized sublicensee, solely for such
entity’s use in the exercise of the rights sublicensed to it by NVIDIA, subject
to the terms of Section 9 below.
     2.3 Limitations. NVIDIA expressly acknowledges that the license rights
granted in Sections 2.1 and 2.2 above are subject to the following limitations,
restrictions, and conditions, and agrees to abide by all such limitations,
restrictions, and conditions, as follows:
          (a) The licenses granted under this Agreement do not authorize NVIDIA,
or any sublicensed NVIDIA Subsidiary, to manufacture (or have manufactured)
products on behalf of any third party as a foundry, contract manufacturer, or in
any similar capacity. By way of illustration and without limiting the foregoing,
NVIDIA is not authorized to practice or use the Licensed Patents, Transmeta
Technology, or Transmeta Technology Deliverables to make or Have Made any
products based on any design that (in whole or in substantial part) has been
provided to NVIDIA by a third party, where such products are to be supplied
substantially exclusively to such third party or substantially exclusively to
customers of, and as directed by, such third party.

4



--------------------------------------------------------------------------------



 



Signature Version
          (b) In the event of any assignment or transfer to a third party of
this Agreement by NVIDIA, whether by operation of law, in connection with a
Change of Control, or otherwise (for example and without limitation, in
connection with or as a result of a merger of NVIDIA into a third party or the
acquisition of NVIDIA’s assets by a third party), the licenses granted under
this Agreement shall not extend to cover any pre-existing products of the Merger
Partner or Acquiring Person, any subsequent versions thereof that are
substantially based upon the design of such pre-existing products of the Merger
Partner or Acquiring Person, or any later-released products of the Merger
Partner or Acquiring Person that are not substantially based on a product that
was an NVIDIA Product immediately prior to the assignment or other transfer of
this Agreement. However, for avoidance of doubt, the licenses granted under this
Agreement will continue to apply to the NVIDIA Products as they existed
immediately prior to such assignment or transfer and to any subsequent versions
thereof that are substantially based upon the design of such pre-existing NVIDIA
Products.
          (c) NVIDIA’s and its Subsidiaries’ rights in and to the Licensed
Patents and in and to the Transmeta Technology, Transmeta Technology
Deliverables, and Transmeta’s Intellectual Property rights therein, are limited
to those licenses and rights expressly granted in this Agreement. Transmeta
reserves for itself all rights in and to the Licensed Patents, Transmeta
Technology, Transmeta Technology Deliverables and Intellectual Property Rights
therein not expressly granted to NVIDIA hereunder. For the avoidance of doubt,
NVIDIA is not deemed to be an acquiror or assignee of, or successor to,
Transmeta or any of its Subsidiaries by reason of this Agreement.
          (d) In the event of any Change of Control of Transmeta or any of its
Subsidiaries, or any assignment or transfer of this Agreement by Transmeta, the
licenses granted pursuant to this Agreement shall not be construed as granting
any rights under, or as otherwise applying to, any Intellectual Property Rights
of the Merger Partner, Acquiring Person, or other acquirer, assignee,
transferee, or successor of Transmeta or the applicable Subsidiary, except to
the extent such Intellectual Property Rights would otherwise be subject to the
licenses granted above in the absence of such Change of Control, assignment,
transfer, or succession.
3. DELIVERY
Following the execution of this Agreement by both Parties, Transmeta will
deliver the Transmeta Technology Deliverables to NVIDIA by means of electronic
delivery (e.g., by FTP download), by a “Load and Leave” process, or by other
means reasonably acceptable to the Parties, it being understood that Transmeta
shall have no obligation, and has no intent, to deliver any tangible articles to
NVIDIA under this Agreement. NVIDIA acknowledges that it has been given a full
and reasonable opportunity to review, and has reviewed, the Transmeta Technology
Deliverables prior to execution of this Agreement, and that Transmeta shall have
no obligation under the preceding sentence to deliver any items beyond those
previously made available for NVIDIA’s review. Except as set forth in this
Section 3, Transmeta will have no obligation to furnish NVIDIA or any of its
Subsidiaries with any technology, information, materials, services, updates,
support, or assistance of any kind. NVIDIA acknowledges and agrees that in no
event shall Transmeta have any obligation to create or develop, or deliver to
NVIDIA, any new technology, information, materials, or data. Upon completion of
the delivery set forth in the first sentence of this Section 3, Transmeta shall
have fully and completely satisfied its delivery obligation under this Agreement
to deliver the Transmeta Technology Deliverables to NVIDIA.

5



--------------------------------------------------------------------------------



 



Signature Version
4. COVENANT NOT TO SUE
     4.1 Covenant by Transmeta. For a period of [* * *] following the Effective
Date, and contingent upon receipt by Transmeta of the entire License Fee set
forth in Section 6.1, Transmeta covenants that it will not assert, and it will
ensure that none of its Subsidiaries asserts, any claim of infringement of any
Patent against (a) NVIDIA or any of its Subsidiaries based upon the manufacture,
use, sale, offer for sale, or importation of products or services that are
within the NVIDIA Field of Use or (b) with respect to their use of any products
or services within the NVIDIA Field of Use that are provided by NVIDIA or any of
its Subsidiaries, any of its or their direct or indirect customers (including
end users), suppliers (including licensors), or distributors.
     4.2 Covenant by NVIDIA. For a period of [* * *] following the Effective
Date, NVIDIA covenants that it will not assert, and it will ensure that none of
its Subsidiaries asserts, any claim of infringement (including contributory
infringement and inducing infringement) of any Patent against Transmeta or any
of its Subsidiaries based upon or arising from the licensing by Transmeta or any
its Subsidiaries to any third party of the Transmeta Technology and/or Licensed
Patents, including the provision by Transmeta or any of its Subsidiaries of the
Transmeta Technology Deliverables to any third party. This covenant is not
intended to exhaust any of NVIDIA’s or its Subsidiaries’ patents or confer any
rights or benefits on any third party, including any licensee of Transmeta or
its Subsidiaries. This covenant will apply to Transmeta and its Subsidiaries
only when Transmeta or a Transmeta Subsidiary grants a license to the Transmeta
Technology or Licensed Patents to a third party (a “Licensee”) in a binding
written agreement that includes an express acknowledgement by the Licensee that
no rights in any NVIDIA patents are granted or conferred upon the Licensee as a
result of the exhaustion doctrine or the doctrine of implied licenses or
otherwise.
     4.3 Beneficiaries; Termination. The covenants set forth in Sections 4.1 and
4.2 do not and will not bind or benefit any third party, except as expressly set
forth above. The covenants set forth above will immediately and automatically
terminate upon the earlier of: (a) the [* * *] of the Effective Date; and (b) a
Change of Control of either NVIDIA or Transmeta. Further, except in connection
with a Change of Control, any transfer or assignment of this Agreement or the
covenant obligations or covenant rights hereunder by a Party to any third party
will automatically terminate the other Party’s and its Subsidiaries’ covenant
under this Section 4.
5. RELEASE
     5.1 Release of Actions Prior to Effective Date. Following the execution of
this Agreement by both Parties, and contingent upon receipt by Transmeta of the
entire License Fee set forth in Section 6.1, each Party (as “Releasor”), on
behalf of itself and its Subsidiaries as of the Effective Date, releases the
other Party, all of such other Party’s Subsidiaries as of the Effective Date,
and all of its and their respective current and former officers, employees,
agents, directors, shareholders, and owners (collectively, the
“Representatives”) from any and all claims of infringement of any Patent owned
or controlled by the Releasor or its Subsidiaries based upon activities
occurring on or before the Effective Date. In addition, each Releasor, on behalf
of itself and its Subsidiaries as of the Effective Date, releases the other
Party’s and its Subsidiaries’ suppliers (including licensors) and direct and
indirect customers (including end users) from all claims of infringement of any
Patent owned or controlled by the Releasor or its Subsidiaries

6



--------------------------------------------------------------------------------



 



Signature Version
based upon the manufacture, use, sale (or license), offer for sale (or license),
or importation of products or services provided by the other Party or any of its
Subsidiaries on or before the Effective Date. If any action on the part of any
Subsidiary of a Party is necessary to make the releases above fully effective,
such Party shall ensure that such Subsidiary takes such action.
     5.2 Release of Unknown Claims. The release contained in this Agreement
extends to claims to which the Parties and their respective Subsidiaries do not
know or suspect to exist in their favor, which if known by them, would have
materially affected their decision to enter into the release contained in this
Agreement. Each of the Parties, on behalf of itself and its Subsidiaries as of
the Effective Date, acknowledges that it is familiar with Section 1542 of the
Civil Code of the State of California, which is quoted as follows:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW, OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.
     The Parties expressly waive their right under Section 1542 as to any
unknown claims within the scope of the release under this Agreement.
Notwithstanding the foregoing, the Parties acknowledge and agree that the
release given under this Section 5 is limited to claims of patent infringement
and is not a “general release” of any other related claims, known or unknown,
that may be based on a common set of transactions or occurrences or depend on a
common nucleus of operative facts.
     5.3 Claims not Released. Notwithstanding anything set forth in this
Section 5 or elsewhere in this Agreement, nothing in this Agreement is or will
be effective to release a Party, its Subsidiaries or that Party’s or its
Subsidiaries’ Representatives, suppliers (including licensors) and direct and
indirect customers (including end users) from any claims an acquiror,
transferee, assignee, or successor of the Releasor or of the Releasor’s
Subsidiaries may have prior to the effective date of such acquisition, transfer,
assignment, or succession.
6. PAYMENTS
     6.1 License Fee. Within [* * *] business days after Transmeta’s delivery of
the Transmeta Technology Deliverables pursuant to the first sentence of
Section 3, and subject to Section 6.2 below, NVIDIA will pay (or will cause
NVIDIA Sub to pay) to Transmeta a one-time, non-refundable license fee of
twenty-five million United States dollars (U.S. $25,000,000) (“License Fee”).
Transmeta will credit twenty-five thousand United States dollars (U.S. $25,000)
of the License Fee to the Fees owed by NVIDIA to Transmeta pursuant to that
certain Design Evaluation Agreement between the Parties dated [* * *].
     6.2 Payment Terms. The entire amount of the License Fee specified in this
Agreement will be paid in U.S. dollars. NVIDIA shall pay (or will cause NVIDA
Sub to pay) the entire License Fee to Transmeta, without deduction or
withholding of taxes or other fees or costs, by wire transfer for the account of
Transmeta to such account as Transmeta may indicate by written notice to NVIDIA.
Transmeta will provide written notice of its wire transfer instructions to
NVIDIA no later than [* * *] business days after its initial delivery of the
Transmeta Technology Deliverables to NVIDIA pursuant to the first sentence of
Section 3. If

7



--------------------------------------------------------------------------------



 



Signature Version
Transmeta fails to provide written notice of its wire transfer instructions to
NVIDIA by then, then for each additional day before Transmeta provides such
written notice to NVIDIA, NVIDIA will have an additional day to pay the License
Fee to Transmeta.
7. PUBLICITY
Promptly after execution of this Agreement by both Parties, NVIDIA and Transmeta
will cooperate with one another to prepare and issue a mutually agreed-upon
press release regarding the relationship established by this Agreement. Neither
Party shall issue any other press release or other public statement regarding
this Agreement or either Party’s rights or obligations hereunder without the
other Party’s prior written approval of such press release or other public
statement, which approval shall not be unreasonably withheld or delayed.
8. TERM AND TERMINATION
     8.1 Term. This Agreement will begin on the Effective Date and will remain
in force perpetually unless and until terminated in accordance with Section 8.2.
     8.2 Termination of Agreement. Transmeta will have the right to terminate
this Agreement, including the licenses granted in Section 2, by written notice
to NVIDIA due to NVIDIA’s failure to pay the License Fee as set forth in
Section 6, if such failure is not corrected within ten (10) business days after
Transmeta provides written notice thereof to NVIDIA. Transmeta will not have the
right to terminate this Agreement, or any license rights granted to NVIDIA in
this Agreement, for any other reason including any other breach of this
Agreement by NVIDIA. Both Parties acknowledge that Transmeta will have the right
to seek other remedies, including monetary damages and injunctive relief, for
any breach of this Agreement by NVIDIA, and without limiting or waiving any such
other remedies, Transmeta irrevocably and unconditionally waives any right it
may have, under any principle of equity or any other legal theory, to terminate
any of the license rights granted to NVIDIA in this Agreement due to any breach
of this Agreement (other than the obligation to pay the License Fee) by NVIDIA
or any other act, conduct, or omission on the part of NVIDIA (other than a
failure to pay the License Fee). NVIDIA may not terminate this Agreement for any
reason.
     8.3 Effect of Termination of Agreement. Upon termination of this Agreement
by Transmeta pursuant to Section 8.2: (i) all license rights of NVIDIA under
Section 2.1, and all sublicenses granted under Section 2.2, will immediately and
automatically terminate; and (ii) NVIDIA and its sublicensed Subsidiaries shall
promptly return to Transmeta or destroy all copies, in whatever form, of the
Transmeta Technology Deliverables in its or their possession or control (and, to
the extent commercially reasonable, any copies provided by NVIDIA or an NVIDIA
Subsidiary that are in the possession or control of any third party).
     8.4 Survival. The rights and obligations of the Parties under Sections 8.3,
8.4, 9, 10, 11, 12, 13 and 14 of this Agreement will survive termination of this
Agreement for any reason.
9. CONFIDENTIALITY
     9.1 Confidentiality Obligations. NVIDIA, on behalf of itself and its
Subsidiaries, acknowledges and agrees that the Transmeta Technology and
Transmeta Technology

8



--------------------------------------------------------------------------------



 



Signature Version
Deliverables may contain valuable proprietary, confidential and trade secret
information of Transmeta. Accordingly, NVIDIA will restrict the disclosure of
the Transmeta Technology and Transmeta Technology Deliverables to its
Subsidiaries and to suppliers (including foundries and other contract
manufacturers), customers, and distributors as allowed under Sections 2.1 and
2.2, and will not use the Transmeta Technology or Transmeta Technology
Deliverables in a manner that is outside the scope of the license rights granted
to NVIDIA in this Agreement and, with respect to copyrighted materials included
in the Transmeta Technology Deliverables, would not be considered “fair use” of
those materials within the meaning of U.S. copyright law. NVIDIA and its
Subsidiaries shall use at least the efforts and procedures that NVIDIA
ordinarily uses with respect to its own confidential information and trade
secrets, but in no event will NVIDIA use less than reasonable efforts, to
protect and to maintain the confidentiality of all of the Transmeta Technology
and Transmeta Technology Deliverables while the Transmeta Technology and
Transmeta Technology Deliverables are in the possession or control of NVIDIA or
its Subsidiaries. When disclosing the Transmeta Technology or Transmeta
Technology Deliverables to third parties as allowed under Sections 2.1 and 2.2,
NVIDIA and its Subsidiaries will use the same efforts and procedures to protect
the confidentiality of the Transmeta Technology or Transmeta Technology
Deliverables being disclosed as NVIDIA and its Subsidiaries use to protect their
own confidential information of similar nature and value.
     9.2 Equitable Relief. NVIDIA, on behalf of itself and its Subsidiaries,
acknowledges and agrees that, in the event of a breach by NVIDIA or its
Subsidiaries of the restrictions, limitations, or conditions set forth in this
Agreement with respect to the disclosure and/or use of the Transmeta Technology
and the Transmeta Technology Deliverables, in addition to any and all other
remedies available at law, in equity or otherwise to Transmeta and its
Subsidiaries, Transmeta and its Subsidiaries shall have the right to seek
specific performance, a temporary restraining order, preliminary and permanent
injunctions and any other appropriate equitable relief restraining and remedying
any breach or threatened breach of the requirements of confidentiality or any
other restrictions, limitations, or conditions on use or disclosure set forth in
this Agreement.
     9.3 Confidentiality of this Agreement. Neither Party shall disclose this
Agreement or any portion thereof without the prior written consent of the other
Party.
     9.4 Disclosure Exceptions. The foregoing obligations of Section 9.3 shall
not restrict either Party from disclosing the terms of this Agreement:
(i) pursuant to the order or requirement of a court, administrative agency, or
other governmental body, provided that the Party required to make such a
disclosure gives reasonable notice to the other Party, to the extent reasonably
practicable, so that the other Party may contest such an order or requirement or
seek confidential treatment; (ii) on a confidential basis to its legal or
professional advisors; (iii) as required under applicable securities laws, rules
and regulations; (iv) subject to execution of reasonable and customary written
confidentiality agreements consistent with the restrictions set forth herein, to
present or future providers of capital and/or potential acquirers of such Party
or its assets associated with the subject matter of this Agreement; and (v) as
required to enforce its rights under the Agreement.
     9.5 Exclusions. The obligations set forth in Section 9.1 will not apply to
any information that: (i) is or becomes generally known to the public through no
fault or breach of this Agreement by the receiving Party; (ii) was rightfully
known to the receiving Party at the

9



--------------------------------------------------------------------------------



 



Signature Version
time of disclosure without an obligation of confidentiality owned to the
disclosing Party; (iii) was independently developed by the receiving Party
without use of the disclosing Party’s Confidential Information; or (iv) the
receiving Party rightfully obtains from a third Party without restriction on use
or disclosure.
10. OWNERSHIP
     10.1 Intellectual Property Ownership. It is acknowledged and agreed by the
Parties that nothing in this Agreement shall affect either Party’s ownership of
any Intellectual Property Rights, whether existing as of the Effective Date or
arising thereafter.
     10.2 Proprietary Notices. NVIDIA and its Subsidiaries will not delete or in
any manner alter the patent, copyright, trademark, and other proprietary rights
notices of Transmeta (and its suppliers, if any) appearing on the documents and
computer readable media (including the Transmeta Technology and/or Transmeta
Technology Deliverables), as provided or otherwise made available by Transmeta
hereunder.
11. NO WARRANTIES
THE LICENSED PATENTS, TRANSMETA TECHNOLOGY, AND TRANSMETA TECHNOLOGY
DELIVERABLES ARE LICENSED AND MADE AVAILABLE BY TRANSMETA UNDER THIS AGREEMENT
“AS IS” AND WITH ALL FAULTS. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
TRANSMETA EXPRESSLY DISCLAIMS ANY AND ALL WARRANTIES AND CONDITIONS WITH RESPECT
TO THE LICENSED PATENTS, TRANSMETA TECHNOLOGY, AND TRANSMETA TECHNOLOGY
DELIVERABLES, EXPRESS OR IMPLIED, STATUTORY OR OTHERWISE, INCLUDING: (a) ANY
WARRANTY OR REPRESENTATION AS TO THE VALIDITY, SCOPE, OR ENFORCEABILITY OF THE
LICENSED PATENTS OR THAT NVIDIA’S EXERCISE OF THE RIGHTS GRANTED HEREUNDER WILL
NOT INFRINGE THE RIGHTS OF ANY THIRD PARTIES; AND (b) ANY IMPLIED WARRANTIES OR
CONDITIONS OF MERCHANTABILITY, COMPLETENESS, SUFFICIENCY, FITNESS FOR A
PARTICULAR PURPOSE, QUALITY, OR NON-INFRINGEMENT; EVEN IF TRANSMETA HAS BEEN
MADE AWARE OF ANY PARTICULAR NVIDIA REQUIREMENTS. THE TRANSMETA TECHNOLOGY AND
TRANSMETA TECHNOLOGY DELIVERABLES INCLUDE MATERIALS THAT ARE SUBJECT TO
OPEN-SOURCE LICENSING TERMS AND CONDITIONS.
12. INDEMNITY
Subject to Section 13, NVIDIA agrees to and shall defend, at its own expense,
and indemnify Transmeta and its Subsidiaries for all monetary damages finally
awarded or agreed to in settlement as a result of:

  (a)   any claims of patent infringement (including contributory infringement
and inducing infringement) asserted in any legal action or proceeding by a
Potential Patent Claimant (as defined in Exhibit D) against Transmeta or its
Subsidiaries to the extent (and solely to the extent) that such claims are based
on NVIDIA’s, its Subsidiaries’, or any of its or their sublicensees’, joint
development partners’,

10



--------------------------------------------------------------------------------



 



Signature Version

      direct and indirect customers’, or agents’ Exploitation or other use of
the Transmeta Technology or Transmeta Technology Deliverables licensed or
provided to NVIDIA pursuant to this Agreement; or     (b)   any third-party
claims for breach of confidentiality, misappropriation of trade secrets, or
copyright infringement arising solely from (i) Transmeta’s delivery or
disclosure to NVIDIA of Third Party Materials included in the Transmeta
Technology Deliverables or (ii) NVIDIA’s or its Subsidiaries’ Exploitation of
such Third Party Materials. As used above, “Third Party Materials” means data,
works of authorship, proprietary or confidential information, software code, or
other information or materials that Transmeta or a Transmeta Subsidiary has
lawfully obtained from a third party (without breaching any contract, infringing
any copyrights, misappropriating any trade secrets, or otherwise engaging in any
activity or conduct that is illegal or violates a third party’s rights) prior to
its delivery or disclosure thereof to NVIDIA.

NVIDIA’s obligations under this Section 12 are subject to the following
conditions:

  (i)   Transmeta must give NVIDIA prompt written notice of the claims for which
Transmeta seeks indemnification;     (ii)   Transmeta must tender complete
control of the defense and settlement of such claims to NVIDIA (except that
NVIDIA may not agree, without Transmeta’s prior written consent, to any
settlement that would impose any material restriction, liability, or obligation
on Transmeta or its Subsidiaries, including any material restriction on
Transmeta’s or its Subsidiaries’ right to Exploit the Transmeta Technology or
Licensed Patents, or any obligation that would require Transmeta or any of its
Subsidiaries to license, transfer, or otherwise dispose of any material portion
of the Transmeta Technology or Licensed Patents, it being understood that
Transmeta will not unreasonably withhold such consent); and     (iii)  
Transmeta must reasonably cooperate with NVIDIA in the defense of such claims.

13. LIMITATION OF LIABILITY
     13.1 Exclusion of Damages. EXCEPT WITH RESPECT TO ANY BREACH OF NVIDIA’S OR
ITS SUBSIDIARIES’ OBLIGATIONS UNDER SECTION 9.1, OR ANY VIOLATION OF THE
LIMITATIONS OR RESTRICTIONS ON THE SCOPE OF THE LICENSES GRANTED TO NVIDIA
HEREUNDER, NEITHER PARTY (INCLUDING ITS SUBSIDIARIES) WILL BE LIABLE TO THE
OTHER PARTY OR ITS SUBSIDIARIES FOR ANY INCIDENTAL, SPECIAL, PUNITIVE,
EXEMPLARY, OR CONSEQUENTIAL DAMAGES (INCLUDING DAMAGES BASED ON LOSS OF USE,
DATA, BUSINESS, PROFITS, OR GOODWILL OR BASED ON COST OF COVER) IN CONNECTION
WITH, ARISING OUT OF, OR RELATING TO THIS AGREEMENT OR ANY USE BY NVIDIA (OR ANY
OF ITS SUBSIDIARIES, AGENTS OR DIRECT OR INDIRECT CUSTOMERS) OF THE LICENSED
PATENTS, TRANSMETA TECHNOLOGY, OR TRANSMETA TECHNOLOGY DELIVERABLES, WHETHER
SUCH LIABILITY ARISES FROM ANY

11



--------------------------------------------------------------------------------



 



Signature Version
CLAIM BASED UPON CONTRACT, WARRANTY, TORT (INCLUDING NEGLIGENCE), PRODUCT
LIABILITY OR OTHERWISE, AND WHETHER OR NOT IT HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGE. THIS SECTION 13.1 SHALL NOT, HOWEVER, BE CONSTRUED
AS LIMITING (a) EITHER PARTY’S LIABILITY FOR INFRINGEMENT OR MISAPPROPRIATION OF
THE OTHER PARTY’S INTELLECTUAL PROPERTY RIGHTS, or (b) THE AMOUNT OF MONETARY
DAMAGES FINALLY AWARDED BY A COURT, OR AGREED TO IN A SETTLEMENT, FOR WHICH
NVIDIA IS OBLIGATED TO INDEMNIFY TRANSMETA PURSUANT TO SECTION 12.
     13.2 Total Liability
          (a) IN NO EVENT WILL TRANSMETA’S TOTAL CUMULATIVE LIABILITY TO NVIDIA
IN CONNECTION WITH, ARISING OUT OF, OR RELATING TO THIS AGREEMENT, FROM ALL
CAUSES OF ACTION AND THEORIES OF LIABILITY, EXCEED [* * *] U.S. DOLLARS ($[* *
*]).
          (b) EXCEPT FOR ANY FAILURE BY NVIDIA TO PAY THE LICENSE FEE AS SET
FORTH IN SECTION 6 AND AS EXPRESSLY PROVIDED IN SECTION 13.2(c), IN NO EVENT
WILL NVIDIA’S TOTAL CUMULATIVE LIABILITY TO TRANSMETA IN CONNECTION WITH,
ARISING OUT OF, OR RELATING TO THIS AGREEMENT, FROM ALL CAUSES OF ACTION AND
THEORIES OF LIABILITY (INCLUDING NVIDIA’S OBLIGATIONS UNDER SECTION 12), EXCEED
[* * *] U.S. DOLLARS ($[* * *]).
          (c) IN NO EVENT WILL NVIDIA’S AND ITS SUBSIDIARIES’ TOTAL CUMULATIVE
LIABILITY TO TRANSMETA IN CONNECTION WITH, ARISING OUT OF, OR RELATING TO ANY
BREACH OF NVIDIA’S OBLIGATIONS UNDER SECTION 9.1 OR ANY LIABILITY FOR NVIDIA’S
OR ITS SUBSIDIARIES’ INFRINGEMENT OR MISAPPROPRIATION OF TRANSMETA’S OR ITS
SUBSIDIARIES’ INTELLECTUAL PROPERTY RIGHTS EXCEED [* * *] U.S. DOLLARS ($[* *
*]).
     13.3 Acknowledgment. Each Party acknowledges that the other Party has
entered into this Agreement in reliance on the above limitations and exclusions
of liability, and on NVIDIA’s promise to indemnify, defend, and hold harmless
Transmeta as set forth in Section 12 above, and that the same constitute a
material basis of the bargain between the Parties, without which neither Party
would enter into this Agreement. The Parties have agreed that the limitations
and exclusions specified above will survive any expiration or termination of
this Agreement and will apply even if any limited remedy specified in this
Agreement is found to have failed of its essential purpose.
14. GENERAL PROVISIONS
     14.1 Assignment. Neither Party may assign or transfer this Agreement and/or
any rights and/or obligations hereunder, in whole or in part, whether by
operation of law or otherwise, without the other Party’s express prior written
consent, which consent will not be unreasonably withheld or delayed.
Notwithstanding the immediately preceding sentence, either Party may assign or
transfer this Agreement in connection with a Change of Control of that Party to
a Merger Partner or the Acquiring Person in that Change of Control. Any attempt
to assign or

12



--------------------------------------------------------------------------------



 



Signature Version
transfer this Agreement other than as specifically permitted by this
Section 14.1 shall be null and void and without effect. Any assignment or
transfer of this Agreement shall be subject to the provisions of Section 2.3(b),
Section 2.3(d) and Section 4. Subject to the foregoing or as provided otherwise
in this Agreement, the rights and obligations of the Parties will be binding
upon and inure to the benefit of the Parties’ permitted successors and lawful
transferees and assigns.
     14.2 Independent Contractors. In performing their respective duties under
this Agreement, each of the Parties will be operating as an independent
contractor. Nothing contained herein will in any way constitute any association,
partnership, or joint venture between the Parties hereto. Neither Party will
have the power to bind the other Party or incur obligations on the other Party’s
behalf without the other Party’s prior written consent.
     14.3 Notice. All notices required or permitted under this Agreement will be
in writing and delivered by confirmed facsimile transmission, by courier or
overnight delivery services, or by certified mail, and in each instance will be
deemed given upon receipt. All communications will be sent to the addresses set
forth below or to such other address as may be specified by either Party to the
other in accordance with this Section. Either Party may change its address for
notices under this Agreement by giving written notice to the other Party by the
means specified in this Section.

       
 
If to Transmeta:   If to NVIDIA and/or NVIDIA Sub:
 
     
 
President   Chief Financial Officer
 
Transmeta Corporation   NVIDIA Corporation
 
2540 Mission College Blvd.   2701 San Tomas Expressway
 
Santa Clara, CA 95054   Santa Clara, CA 95050  
 
With copies to:   With copy to:
 
General Counsel   General Counsel
 
Transmeta Corporation   NVIDIA Corporation
 
2540 Mission College Blvd.   2701 San Tomas Expressway
 
Santa Clara, CA 95054   Santa Clara, CA 95050
 
     
 
Mark A. Leahy, Esq.    
 
Fenwick & West LLP    
 
801 California Street    
 
Mountain View, CA 94041    

     14.4 Compliance with Export Control Laws. NVIDIA will comply fully with all
relevant export laws and regulations of the United States and all other
countries having competent jurisdiction (“Export Laws”) to ensure that neither
the Transmeta Technology, Transmeta Technology Deliverables nor any direct
product thereof or technical data related thereto is: (i) exported or
re-exported directly or indirectly in violation of Export Laws; or (ii) used for
any purposes prohibited by the Export Laws, including nuclear, chemical, or
biological weapons proliferation.

13



--------------------------------------------------------------------------------



 



Signature Version
     14.5 Waiver. No failure by either Party to exercise or enforce any of its
rights under this Agreement will act as a waiver of such rights, and no waiver
of a breach in a particular situation will be held to be a waiver of any other
or subsequent breach.
     14.6 Severability. If any provision of this Agreement is found invalid or
unenforceable, that provision will be enforced to the maximum extent possible,
and the other provisions of this Agreement will remain in force.
     14.7 Non-Exclusive Remedy. Except as otherwise set forth in this Agreement,
the exercise by either Party of any of its remedies under this Agreement will be
without prejudice to its other remedies under this Agreement or otherwise.
     14.8 Governing Law and Venue. This Agreement will be governed by and
construed in accordance with the laws of the State of California without
reference to its conflict of laws principles. Any legal action or proceeding
arising under this Agreement will be brought exclusively in the federal or state
courts located in the Northern District of California and the Parties hereby
irrevocably: (a) consent to the personal jurisdiction of such courts and venue
therein; and (b) waive any objections based on any such court’s inconvenience as
a forum.
     14.9 Construction. No rule of strict construction shall be applied in the
interpretation of this Agreement. Section headings are for convenience only and
are not to be taken into consideration in the interpretation of this Agreement.
Unless otherwise expressly stated in this Agreement: (a) the words “including”
and “includes”, and any variations thereof, will be read as if followed by the
words “without limitation” and shall not be taken as expressions of limitation;
and (b) whenever a Party’s consent or approval is required, such Party may grant
or withhold such consent or approval in its absolute discretion.
[REMAINDER OF PAGE INTENTIONALY LEFT BLANK.]

14



--------------------------------------------------------------------------------



 



Signature Version
     14.10 Entire Agreement. This Agreement, including its exhibits, constitutes
the complete and exclusive understanding and agreement between the Parties
relating to the subject matter hereof and supersedes all contemporaneous and
prior understandings, agreements, and communications (both written and oral)
relating to its subject matter. No modifications, alterations, or amendments
will be effective unless in writing signed by duly authorized representatives of
both Parties.
     14.11 Counterparts. This Agreement may be executed in multiple
counterparts, each of which will be deemed an original but all of which together
will constitute one and the same instrument.
     IN WITNESS WHEREOF, the Parties and NVIDIA Sub have caused this Agreement
to be executed by their duly authorized representatives, to be effective as of
the Effective Date.

                      TRANSMETA CORPORATION:       NVIDIA CORPORATION:    
 
                   
By:
  /s/ LESTER M. CRUDELE       By:   /s/ DAVID M. SHANNON    
 
                   
Name:
  Lester M. Crudele       Name:   David M. Shannon    
Title:
  President & Chief Executive Officer       Title:   General Counsel    
Date:
  July 31, 2008       Date:   July 31, 2008    
 
                                NVIDIA International, Inc.    
 
                   
 
          By:   /s/ NIGEL B. ALLEN    
 
                   
 
          Name:   Nigel B. Allen    
 
          Title:   Director    
 
          Date:   July 31, 2008    

15



--------------------------------------------------------------------------------



 



Signature Version
EXHIBIT A
Architecture Technology
[* * *]

16



--------------------------------------------------------------------------------



 



Signature Version
EXHIBIT B
LongRun2 Technology
[* * *]

17



--------------------------------------------------------------------------------



 



Signature Version
EXHIBIT C
Licensed Patents
Transmeta represents and warrants that Exhibit C contains a complete and
accurate list of all U.S. patent applications (including continuations,
continuations in part, and divisionals) and issued U.S. patents (including
reissues and reexaminations) that are in Transmeta’s possession, custody, or
control, or that Transmeta has the right or ability to license, as of the
Effective Date. Transmeta further represents and warrants that each non-U.S.
patent or patent application owned or controlled by Transmeta or any of its
Subsidiaries as of the Effective Date is a foreign counterpart of at least one
of the U.S. patents or patent applications listed below and, therefore, is a
Licensed Patent.
[* * *]

19



--------------------------------------------------------------------------------



 



Signature Version
EXHIBIT D
Potential Patent Claimants
[* * *]

20